                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN

                                     Court Minutes

DATE:      October 22, 2019
JUDGE:     Pamela Pepper
CASE NO:   2016-cr-21
CASE NAME: United States of America v. Samy Hamzeh
NATURE OF HEARING:       Status Conference
APPEARANCES:             Benjamin Taibleson – Attorney for the government
                         Adam Ptashkin – Attorney for the government
                         Craig Albee – Attorney for the defendant
                         Joseph Bugni – Attorney for the defendant
                         Samy Hamzeh – Defendant
COURTROOM DEPUTY:        Kristine Wrobel
TIME:                    10:32 a.m. – 10:39 a.m.
                 AUDIO OF THIS HEARING AT DKT. NO. 371
      The court thanked the parties for being available for this hearing on such
short notice. The court noted that at the October 16 status conference, the
government had indicated that it was considering whether to seek leave to
appeal some of the court’s pretrial evidentiary rulings. It observed that the
government had filed the notice of appeal this morning and indicated that it
had called the parties together to discuss logistics, given that the trial had been
scheduled to start tomorrow.
       All the parties agreed that the government’s filing of the notice of appeal
required the court to remove the October 23, 2019 trial from the calendar. The
court indicated that it had wanted to confirm this so that it could begin to
notify court personnel (the jury coordinator, the IT staff, the court security
officers and the court reporters) about the scheduling change.
      The court reiterated the government’s assertion that the filing of the
notice of appeal deprived the court of jurisdiction on some issues, particularly
any of the orders that the government had appealed and any issues
substantively related to the issues in those orders. The court noted that there
were pending motions on which it had not ruled:
       In Dkt. No. 2721, the government asked the court to preclude the
defendant from introducing any of the statements made by the defendant or
the informants in the recorded conversations, arguing that those statement
constituted inadmissible hearsay as to the defendant. (The defendant filed a
brief arguing that the statements were not hearsay, dkt. no. 310, along with
the portions of the recorded conversations he wanted the court to admit, dkt.
no. 311. The government filed a reply to the defendant’s brief, dkt. no. 315, and

1
 The court erroneously referred to this pleading as Dkt. No. 315 during the
hearing.
                                           1

      Case 2:16-cr-00021-PP-WED Filed 10/22/19 Page 1 of 2 Document 373
the defense filed a “sur-reply,” dkt. no. 317). The court indicated that it had an
order ruling on the defendant’s request to admit portions of the recorded
conversations, but had paused when the defendant had stated at the October
16 status that the court’s ruling on the government’s motion to admit portions
of the conversations (Dkt. No. 342) could impact the portions it wanted
admitted. The court observed that based on information it had received from
defense counsel last night or this morning, it appeared that the defendant still
wanted the court to rule on numerous portions of the conversations; the court
told the parties that it had not been able to complete a ruling prior to the
government filing its notice of appeal. The court opined, however, that the
Seventh Circuit’s decision on appeal could impact the court’s ruling on the
excerpts the defendant sought to admit, and therefore that it did not have
jurisdiction to rule on the motion until the appeal was concluded and the case
returned to the district court.
      At Dkt. No. 277-VIII, the defendant had asked the court to preclude the
government from challenging the defendant’s translations of certain
conversations. The court observed that the parties had reported more than
once that they were working on a stipulation, but that they hadn’t filed one.
This motion remains pending.
      In the last few days, the defendant had filed Dkt. No. 357 (the
defendant’s motion in limine asking the court to bar “Steve’s” statements to the
agents); Dkt. No. 358 (the defendant’s motion in limine asking the court to
“conform” exhibits and testimony with this court’s orders at docket numbers
333 and 342; and Dkt. No. 364 (the defendant’s motion in limine asking the
court to require the government to file a summary of expert witness Lindeman’s
anticipated testimony). The court had not ruled on any of these motions.
       The court indicated that given the filing of the notice of appeal, it was not
necessary for the court to rule on these motions right away. The court asked
only if a party concluded that it needed a ruling on any of the motions prior to
the Seventh Circuit’s decision and remand, that party include in any such
request briefing on whether the court has jurisdiction to rule on the motion.




                                         2

     Case 2:16-cr-00021-PP-WED Filed 10/22/19 Page 2 of 2 Document 373
